Citation Nr: 1749873	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-32 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis with trapezius strain, claimed as right shoulder disability. 

3.  Entitlement to a rating in excess of 20 percent for chronic low back pain with history of muscle strain, claimed as low back disability.  

4.  Entitlement to a rating in excess of 20 percent for right knee patellofemoral pain syndrome. 

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1985 to September 1989 and from April 1990 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal was last before the Board in August 2016 at which time it was again remanded for additional development.

The Board has considered whether the issue of a total disability based on individual unemployability (TDIU) has been raised on the record.  Based on July 2015 testimony, the Veteran did not specifically raise this issue, but the Board asked employability questions to further develop the record based on testimony.  See Introduction, December 2015 remand.  The more complete record does not raise this issue as part and parcel of an increased rating claim currently in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Veteran, subsequently filed a formal application for this benefit.  In this filing, the Veteran reported that among the disabilities that prevent employment was his hypertensive heart disease, which is not currently in appellate status.  This formal claim for TDIU based on multiple service-connected disabilities was denied in a May 2017 rating decision and the Veteran has not appealed this denial.  In light of the procedural background ,the Board finds that the issue of TDIU is not currently in appellate status.

The issue(s) of increased ratings for right shoulder tendonitis with trapezius strain, chronic low back pain with history of muscle strain, and bilateral knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A neck disability is not shown to be the result of a service-connected disability nor is a neck disability attributable directly to service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided in a letter dated November 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have Social Security Administration Records (SSA).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

In December 2015 and August 2016 the Board remanded the claim for further development and adjudicative action, to include obtaining VA examinations for the Veteran's disabilities.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The requested development has been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Veteran was provided VA examinations for his neck disability in March 2013, December 2014, January 2016, and September 2016.  He also submitted a private examination report in August 2015.  The Board finds that these examinations and the associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 
 
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see 38 C.F.R. § 3.310(b).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The medical evidence of record demonstrates that the Veteran has been variously diagnosed with a cervical strain, degenerative disc disease, and degenerative arthritis of the spine.  Thus, the Veteran has a current disability, and the first element of his service connection claim is satisfied.

The Veteran's service treatment records contain treatment for cervical radiculopathy and note a history of right sided neck pain in-service.  Thus, the in-service event element of service connection is satisfied.  

The Veteran was afforded a VA examination in January 2016.  He was diagnosed with degenerative arthritis of the spine.  The Veteran reported that his neck pain began in 1992 (in-service), with progressive worsening of pain and symptoms.  He also reported that he received physical therapy with heat and cold therapy.  The examiner found that the Veteran's neck condition was less likely than not related to his in-service complaints of neck pain, noting that there was no documentation of record that there has been continued care and treatment for neck pain and that there was over a ten year gap in documentation from 1996 to 2010, with a notation of "neck pain s/p [motor vehicle accident] in 2008."  The examiner was unable to confirm if the Veteran's current neck condition was related to the initial in-service neck pain, or if it was due to the motor vehicle accident, without resorting to mere speculation. 

The Veteran underwent another VA examination in September 2016.  He was diagnosed with a cervical strain.  The Veteran again reported onset of symptoms in approximately 1992 with pain radiating from his neck down to his fingers.  He stated that he was treated in-service with physical therapy and cervical traction.  He reported that he continued to experience pain radiating from his neck down to his fingers.  The examiner opined that the Veteran's neck disability was less likely than not directly related to service.  Moreover, the examiner found that the Veteran's neck disability was less likely than not proximately due to his service-connected low back and right shoulder disabilities, nor was it aggravated by the service-connected disabilities.  The examiner reasoned that a neck injury was unlikely to result from or have been aggravated by overcompensation for a back disability, especially since the Veteran's back range of motion was found to be normal upon examination.  The examiner also noted that the Veteran reported a history of neck injury from a motor vehicle accident in April 2008, which "likely also contributed to his current neck condition." 

The Board acknowledges that there are other VA and private examinations of record from March 2013, December 2014 and August 2015.  However, the March 2013 and August 2015 examinations did not contain medical opinions as to the nature and etiology of the Veteran's neck disability.  The December 2014 VA examination contained an opinion but the opinion provided addressed the Veteran's neck and heart disabilities and was unclear as to whether the Veteran's neck disability was related to service.  Thus, the Board assigns each of the aforementioned examinations little probative value.  

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for a neck disability.  

The September 2016 VA opinion is of significant probative value.  The report was based on a complete review of the claims file, including service treatment records, and post-service private and VA treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of injuries in service and continuity of pain thereafter, and provided adequate rationale for his opinion that the majority of the evidence weighed against a finding that the current neck disability was related to service.  Based on all the evidence, the examiner concluded that the Veteran's current cervical spine disability was not caused by or a result of any incident in active military service, nor was it caused or aggravated by any service-connected disability.  The examiner's conclusions were fully explained and consistent with the evidence of record.

The Board acknowledges the Veteran's assertions that his cervical spine disability was caused by his military service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his orthopedic and neurological disorders because he does not have the requisite medical knowledge or training to provide an opinion on such complex medical issues.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of a cervical spine disorder requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, medical professionals, who considered the Veteran's lay reports as to his pain.  Additionally, the examiners based their opinions on thorough physical examinations, reviewed the service treatment records, post-service medical records, and the results of diagnostic tests, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's current cervical spine disability was caused by or related to the Veteran's service, including any service-connected disability.  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
  
ORDER

Entitlement to service connection for a neck disability is denied.



REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran underwent VA examinations for his claimed back, right shoulder and bilateral knee disabilities in September 2016.  After review of the examination reports, the Board finds that additional VA examinations should be obtained, as the September 2016 examinations did not assess pain in both active and passive motion, as well as while weight bearing and non-weight bearing.  See 38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  After completion of directive #1, schedule the Veteran for another VA examination to determine the current severity of his right shoulder.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

The examiner should describe the range of motion of the right shoulder in degrees.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment during flare-ups should be described, to the extent possible, in terms of the degree of additional loss of range of motion.  If the requested information cannot be provided without resorting to speculation, the examiner should so state and explain why it is not possible to provide such findings.

The testing for right shoulder range of motion for pain must be based on both active and passive range of motion, and weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

All testing directed by this remand should also be conducted for the left shoulder. 

3.  After completion of directive #1, schedule the Veteran for another VA examination with an appropriate examiner to determine the current severity of his back condition.  The claims file, including a copy of this remand, should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.

The examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing, as well as the necessary findings to evaluate whether there is additional functional loss due to flare-ups, weakened movement, excess fatigability, and/or incoordination. The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also identify any associated neurologic abnormalities and the severity thereof.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's lumbar spine, and of unfavorable ankylosis of his entire spine.

4.  After completing directive #1, schedule the Veteran for another VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's service-connected bilateral knee disability.  

All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's bilateral knee disability, noting their frequency and severity. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the right knee and left knee.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Examination results should be clearly reported.

5.  After completing all actions set forth above and any further action needed as a consequence of the above development, the AOJ should readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


